11/19/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 21-0366


                                          DA 21-0366
                                     _________________



IN THE MATTER OF:

M.D.,                                                               ORDER

             A Youth in Need of Care.


                                     _________________


        This Court reviews briefs to ensure compliance with the Montana Rules of
Appellate Procedure. After reviewing the Appellant’s opening brief filed electronically
on November 18, 2021, this Court has determined that the brief does not comply with the
below-referenced Rule and must be resubmitted.
        M. R. App. P. 10(6) requires that, “in any proceeding under Title 41, Chapter 3,
. . . only the initials of the child, parent(s), or individual party(ies), as the case may be,
may be used in all filings, unless otherwise provided by law.” Though most references
correctly are redacted, the Appellant’s opening brief includes the parent’s surname on
pages 14 and 15 and needs to be corrected.
        IT IS THEREFORE ORDERED that the referenced brief is rejected.
        IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and shall serve copies of the
revised brief on all parties of record;
        IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
        IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
        The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.                                                             Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                     November 19 2021